





CITATION: R. v. Davis, 2011
      ONCA 12



DATE: 20110107



DOCKET: C50254



COURT OF APPEAL FOR ONTARIO



Moldaver, Feldman and MacFarland JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



And



Jermaine Davis



Appellant



Daniel A. Stein, for the appellant



Deborah Krick, for the respondent



Heard: January 6, 2011



On appeal from the conviction entered on June 12, 2008 and the
          sentence imposed on September 17, 2008 by Justice C. Horkins of the Superior
          Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

The two grounds of appeal raised by the appellant are, in our view,
    essentially fact-driven.  The trial judge provided very detailed and cogent
    reasons for concluding that the jury should have before it the appellants full
    criminal record.  She provided equally detailed and thorough reasons for
    concluding that the arresting officer did not, in the circumstances, use
    excessive force in arresting the appellant.

[2]

We have carefully considered both rulings and we are not persuaded that
    the trial judge erred, either in her findings of fact or in the application of
    the relevant legal principles.

[3]

Accordingly, the appeal for conviction is dismissed.  The appeal from
    sentence is not pursued.  Accordingly, it is also dismissed.


